USDC IN/ND case 3:19-cv-01006-DRL-MGG document 32 filed 08/11/21 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DWAYNE DOOLIN,

                      Plaintiff,

                      v.                         CAUSE NO.: 3:19-CV-1006-DRL-MGG

 STATHAM, et al.,

                     Defendants.

                                   OPINION AND ORDER

       Dwayne Doolin, a prisoner without a lawyer, moves the court for reconsideration

of the court’s order granting summary judgment in favor of the defendants. ECF 29. The

court granted the defendants’ summary judgment motion because the undisputed facts

showed Mr. Doolin did not exhaust his administrative remedies at Indiana State Prison

(ISP) before filing suit. ECF 25. Specifically, the court found it was undisputed that: (1)

Mr. Doolin submitted a grievance to ISP’s Grievance Specialist listing a submission date

of August 1, 2019; (2) ISP’s Grievance Specialist did not receive the grievance until August

23, 2019; (3) ISP’s Grievance Specialist returned the grievance as untimely on August 27,

2019; and (4) even assuming Mr. Doolin timely submitted his grievance, he did not notify

ISP’s Grievance Specialist of the fact that he did not receive a response within five

business days of submitting his grievance. Id. at 4-5.

       In his motion for reconsideration, Mr. Doolin now asserts he did notify ISP’s

Grievance Specialist of the fact that he received no response within five days of

submitting his grievance. ECF 29 at 1-2. However, arguments that “could have been
USDC IN/ND case 3:19-cv-01006-DRL-MGG document 32 filed 08/11/21 page 2 of 2


submitted along with [the] response to the motion for summary judgment [are] not

properly presented for the first time in a motion for reconsideration.” King v. Ford Motor

Co., 872 F.3d 833, 838–39 (7th Cir. 2017). In the defendants’ summary judgment motion,

they argued and submitted evidence that Mr. Doolin did not provide notice to ISP’s

Grievance Specialist. ECF 17 at 8; ECF 17-1 at 7. Mr. Doolin did not dispute that evidence,

and the court accepted it as undisputed. See ECF 20; ECF 25 at 4-5. Mr. Doolin cannot now

raise this argument for the first time in a motion for reconsideration. See King, 872 F.3d at

838-39; see also Publishers Resource v. Walker–Davis Publications, 762 F.2d 557, 561 (7th Cir.

1985) (holding that a motion for reconsideration cannot be used to introduce new

evidence or arguments that could have been presented during the pendency of the

previous motion).

       For these reasons, the motion to reconsider (ECF 29) is DENIED.

       SO ORDERED.

       August 11, 2021                            s/ Damon R. Leichty
                                                  Judge, United States District Court




                                              2
